Citation Nr: 9923670	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  94-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.    

3.  Entitlement to a disability rating greater than 20 
percent for a right shoulder rotator cuff tear.  

4.  Entitlement to a disability rating greater than 10 
percent for left shoulder impingement syndrome.  

5.  Entitlement to a disability rating greater than 10 
percent for a left wrist fracture.  

6.  Entitlement to a disability rating greater than 20 
percent for recurrent lumbosacral strain.  

7.  Entitlement to a disability rating greater than 10 
percent for right chondromalacia patella.

8.  Entitlement to a disability rating greater than 10 
percent for left chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1969 to April 1977 
and from May 1978 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1993 and August 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

The case returns to the Board following remands to the RO in 
November 1996 and September 1998.  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the veteran's claimed right hip disorder and his period of 
service or some incident thereof.  

3.  There is no competent medical evidence of a nexus between 
the veteran's claimed bilateral hearing loss and his period 
of active military service.  

4.  The veteran is right handed.

5.  The right shoulder disability is shown by limitation of 
arm motion at the shoulder level due to pain, crepitance on 
motion, measurable weakness on some maneuvers, and some 
tenderness about the shoulder area.  X-rays show evidence of 
minimal degenerative changes, rotator cuff tear, and previous 
dislocation.  Subjectively, the veteran complaints of pain 
and weakness in the right shoulder, an inability to perform 
any overhead activities, and interference with some daily 
activities.    

6.  The evidence generally reveals nearly normal range of 
motion for the left arm with some evidence of pain on motion.  
Physical examination of the left shoulder is otherwise 
normal.  X-rays show minimal enthesopathy without significant 
degenerative disease.  The veteran subjectively describes 
occasional pain and numbness.  

7.  The left wrist fracture is manifested by subjective 
reports of weakness and pain, objective evidence of reduced 
grip strength and some pain on motion, and radiographic 
evidence of continued nonunion of the fracture.    

8.  Examination of the lumbosacral spine reveals nearly 
normal range of forward flexion and minor limitation of 
lateral flexion.  There are complaints of pain on left 
lateral flexion and rotation.  X-rays show only minimal 
degenerative changes at L5-S1.  Subjective complaints of 
spasm have not been confirmed on examination.  

9.  The veteran's bilateral knee disability is manifested by 
subjective complaints of knee swelling and pain with 
prolonged standing or running and objective evidence of 
subpatellar crepitance.  There is no evidence of significant 
limitation of leg motion, swelling, painful motion.  X-rays 
of the knees are normal.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for right hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).

2.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.102. 3.385 (1998).   
  
3.  The criteria for a 30 percent disability rating right 
shoulder rotator cuff tear have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (1998).  

4.  The criteria for a disability rating greater than 10 
percent for left shoulder impingement syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5019 (1998).  

5.  The criteria for a disability rating greater than 10 
percent for a left wrist fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5215 (1998).  

6.  The criteria for a disability rating greater than 20 
percent for recurrent lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.71a, Diagnostic Code 5295 (1998).  
7.  The criteria for a disability rating greater than 10 
percent for right chondromalacia patella have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010 (1998).

8.  The criteria for a disability rating greater than 10 
percent for left chondromalacia patella have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was in active military service from October 1969 
to April 1977 and from May 1978 to October 1992.  During the 
intervening period, the veteran served in the reserves.  
Service records showed a military occupational specialty of 
field artillery crewman for 23 years and tactical 
communications chief for nearly 21 years.  

Audiometric testing during the March 1969 entrance 
examination revealed pure tone thresholds, in decibels (dB), 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
-5
5
10
LEFT
15
0
0
-5
0

According to service medical records, the veteran complained 
of right shoulder pain as early as March 1980.  Subsequent 
records revealed continued chronic right shoulder symptoms 
later diagnosed as rotator cuff tear.  In a September 1992 
orthopedic consultation, the veteran indicated that the right 
shoulder was not painful but complained of weakness. 

In August 1988, the veteran complained of left shoulder pain, 
then diagnosed as biceps tendon strain.  Notes dated in 
January 1992 revealed left shoulder pain with active rotation 
and abduction to resistance.  The diagnosis was inflammation 
of the left rotator cuff.  The symptoms continued through 
April, at which time he was diagnosed with left rotator cuff 
tear.  An orthopedic consultation in September 1992 was 
significant for palpable click at the left acromioclavicular 
joint with motion and positive impingement sign.  The joint 
was nontender.  Magnetic resonance imaging was positive for 
impingement but negative for tear.          

The veteran suffered a fracture of the left navicular bone of 
the wrist November 1971 and underwent bone graft surgery in 
November 1972.  He had intermittent symptoms thereafter.  

The veteran reported knee problems as early as August 1976.  
He stated that the problem had been diagnosed as right 
chondromalacia patella.  The April 1992 physical examination 
was significant for a diagnosis of bilateral chondromalacia.  
Bilateral knee problems surfaced intermittently throughout 
service.

In April 1977, the veteran reported suffering a lower back 
trauma two months before.  He had no additional complaints of 
back pain until March 1980.  In March 1982, the veteran 
suffered a pulling injury resulting in lower back pain with 
pain in the posterior right thigh to the calf.  In November 
1985, the veteran reported symptoms including right hip pain 
and low back pain for about nine months.  The right hip pain 
continued through November.  The progress notes referred to a 
history of right sacroiliac dysfunction.  On examination, the 
right leg was shorter and the posterior superior iliac spine 
was lowered.  There was minimal tenderness of the right 
sacroiliac area.  The veteran again presented with right hip 
pain in January 1986.  He also complained that the joint 
intermittently popped out of place.  Examination revealed 
only minimal tenderness over the greater trochanter.  X-rays 
were negative.  The diagnosis was chronic hip pain.  A March 
1986 orthopedic consultation was negative for abnormalities 
on physical examination and X-rays.  The veteran had another 
orthopedic consultation in January 1987 for symptoms 
including chronic right hip pain.  After a course of physical 
therapy, no reference was made to right hip pain.   

Testing during the April 1977 separation examination showed 
pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
20
20
20
LEFT
50
40
20
20
10

Audiometric test results from a December 1977 physical 
examination consisted of pure tone thresholds, in dB, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
25
LEFT
15
15
20
20
25

The service medical records reveal intermittent audiological 
testing as part of a hearing conservation program from as 
early as July 1978.  Documents indicated that the veteran was 
issued hearing protection in July 1989.  
 
In early September 1992, the veteran was afforded a physical 
examination for retirement.  Notes showed examination 
findings including paresthesias at L2 on the right back, 
decreased left wrist flexion, and bilateral shoulder clicking 
and weakness with full range of motion.  Examination of the 
knee revealed no crepitus, swelling, tenderness, or 
instability.  Audiometric testing revealed pure tone 
thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
5
0
LEFT
5
5
10
5
5

The examiner's summary of defects included chondromalacia 
patella, left wrist malunion, and right rotator cuff 
weakness.  On the accompanying report of medical history, the 
veteran related a history of painful or swollen joints, 
painful shoulder, and recurrent back pain.  He stated that he 
had constant pain in the low back and pain and weakness in 
both shoulders and knees.  He did not know if he had a 
history of hearing loss.  

More than a week later in September 1992, the veteran 
underwent another retirement physical examination.  The 
examination was significant for decreased dorsiflexion of the 
left wrist and decreased grasp, impingement syndrome of the 
left shoulder, rotator dysfunction of the right shoulder, and 
degenerative joint disease affecting the lower extremities 
and spine, some post-traumatic.  Audiological evaluation 
revealed pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
25
30
25
20
25

On the accompanying report of medical history, the veteran 
reported pain and weakness in the left shoulder.  He also 
related having a torn right rotator cuff.  In addition, he 
had weakness and swelling in the knees, lost motion of the 
left wrist, and low back pain that also caused pain in the 
right hip.  Though he reported a history of hearing loss, 
handwritten notes from the examiner indicated that the 
audiogram was "OK."  

The veteran submitted his original compensation claim for 
various orthopedic disorders in December 1992, immediately 
following his separation from service.  In connection with 
his claims, the veteran underwent a VA general medical 
examination in April 1993.  The examiner noted that the 
veteran was right handed.  The veteran complained of weakness 
and limitation of motion of the left hand and wrist.  He also 
had knee pain associated with running and prolonged standing 
or kneeling.  The veteran had lumbar pain that extended into 
the right hip with forward bending.  On examination, right 
shoulder abduction and forward elevation was to 180 degrees.  
Left shoulder abduction was to 170 degrees with forward 
elevation to 180 degrees.  Examination of the left wrist 
revealed palmar flexion to 50 degrees and dorsiflexion to 45 
degrees.  Grip strength on the left was about 60 percent of 
strength on the right.  There was minimal tenderness to deep 
palpation around the wrist.  There was a well-healed scar at 
the wrist.  Examination of the lumbar spine showed forward 
flexion to 90 degrees, backward extension to 15 degrees, and 
lateral flexion to 15 degrees.  Straight leg raising was 
negative to 90 degrees and Lasegue's sign was negative.  
Sensation and reflexes in the lower extremities were normal.  
There was no sciatic notch tenderness.  The lumbar curve was 
decreased.  Examination of both hips was negative for 
limitation of motion or crepitation.  Range of knee motion 
was from 0 to 135 degrees bilaterally with 1+ subpatellar 
crepitation.  Ligaments and meniscal structures were intact.  
There was no quadriceps atrophy.  The diagnosis included 
status post left wrist fracture, bilateral subpatellar 
chondromalacia, recurrent lumbosacral strain, right rotator 
cuff tear, left shoulder impingement syndrome, and right hip 
pain associated with low back strain.     

In a May 1993 rating decision, the RO established service 
connection as follows: recurrent lumbosacral strain rated as 
10 percent disabling; and a left wrist fracture, right 
chondromalacia patella, left chondromalacia patella, right 
rotator cuff tear, and left shoulder impingement syndrome, 
each rated as noncompensable (0 percent disabling).  The 
ratings were effective from November 1992, the day after the 
veteran's separation from service.  The RO also denied 
service connection for a right hip disorder.  The veteran 
timely appealed the decision.  

In the July 1993 notice of disagreement, the veteran related 
that he had loss of motion and strength in the left wrist.  
He also had knee swelling after prolonged standing or 
walking, as well as daily pain.  Regarding the right shoulder 
disability, the veteran reported a loss of strength, an 
inability to lift any weight over his head, and persistent 
pain.  In the left shoulder, he had pain on motion.  In 
addition, the RO accepted the July 1993 communication as an 
informal claim for service connection for hearing loss.  The 
veteran related that his military occupational specialty was 
field artillery crewman.  

In January 1994, the veteran testified at a personal hearing.  
He had back pain with bending over or extended sitting.  The 
back tired easily.  He was not currently doing any physical 
therapy or exercises for the back.  He could bend over and 
touch his toes, but would start to have pain and muscle spasm 
after staying in that position for two or three minutes.  His 
back pain was not constant, but occurred any time the back 
was under stress, as when bending forward or backward.  He 
avoided activities, like lifting, that caused back problems.  
He got massages from his fiancée at least three times per 
week.  The left wrist was weak and had pain.  The knees would 
swell and ache if he ran more than two miles, which he had 
not attempted since about November 1992.  He had knee pain if 
he had to stand more than 15 or 20 minutes.  He denied any 
post-service activity that would make his knees give out.  
The veteran's right shoulder was weak.  He could not do any 
lifting over his head even to comb his hair.  The left 
shoulder felt as if it had a pinched nerve.  Once or twice a 
day, he experienced left shoulder shooting pain and numbness 
due to shoulder position.  The veteran also claimed he had a 
right hip disability.  A doctor explained that he had a 
pinched nerve that caused pain and numbness down from the 
hip.  The veteran had daily pain from these disabilities, 
which he rated as a six on a scale of one to ten.  He managed 
his pain by using Extra Strength Tylenol, getting massages, 
and limiting his activities.  He had not sought medical 
attention for the disabilities since separating from service.  
The veteran had considerably more pain in the right shoulder 
than in the left.  He had to use the left arm to assist the 
right arm in performing activities over his head due to a 
lack of strength.  He had been told in 1992 that the right 
shoulder had a form or arthritis.  The veteran had tried some 
exercises to strengthen his back, but he was unable to get 
out of bed the next day.  With respect to hearing loss, the 
veteran testified that he started noticing hearing problems 
in about April 1985.  He had regular hearing tests but was 
never told of any abnormalities.  The veteran was a field 
artillery cannoneer.  He denied any ringing in the ears.  He 
claimed that his hearing loss was due to acoustic trauma from 
the artillery in service.          

J.S., the veteran's fiancée, also testified at the hearing.  
The veteran could not walk very long due to back pain.  He 
did not sleep well because of pain.  He was unable to raise 
his arm over his head to change a lightbulb.  He could not 
help with yard work, and could only go on short shopping 
trips and did only limited lifting and carrying.  J.S. gave 
him back massages three or four times per week.  They seemed 
to relieve some of the pain.  She had known the veteran for 
over four years.     

In March 1994, the veteran was afforded a VA orthopedic 
examination.  His subjective complaints were essentially 
unchanged from the April 1993 examination.  In addition to 
lumbar pain extending into the hips, he had intermittent 
abnormal feelings in the upper thighs.  Examination of the 
shoulders revealed no change in abduction and forward 
elevation bilaterally.  At this time, there was crepitation 
with right shoulder motion.  On examination of the left 
wrist, flexion and extension were unchanged.  There was no 
crepitation.  X-rays showed an old fracture of the scaphoid 
without evidence of avascular necrosis.  There was very 
minimal productive change at the radiocarpal joint.  Results 
of examination of the lumbar spine were essentially 
identical.  The veteran had slight tenderness to deep 
palpation of the paravertebral musculature of the lumbar 
spine.  Examination of the knees was also essentially 
unchanged from the previous exam.  Subpatellar crepitation 
was 2+ on the left and 3+ on the right.  The diagnosis was 
unchanged from the previous examination.     

Also in March 1994, the veteran was afforded a VA audiology 
examination.  He claimed to have stable bilateral hearing 
loss since 1989.  In service, he was exposed to noise from 
artillery, aircraft, and blasts.  He denied any other noise 
exposure.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
5
15
5
0
15

Speech recognition scores were 96 percent on the right and 94 
percent on the left.  The examiner commented that the 
audiogram showed normal hearing bilaterally and that speech 
and immittance tests supported the pure tone findings.    

In a June 1994 rating decision, the RO awarded a 10 percent 
disability rating for the left wrist fracture, effective from 
November 1992.

In an August 1994 rating action, the RO denied service 
connection for bilateral hearing loss.  The veteran timely 
appealed that decision.  

Pursuant to an inquiry by the RO to Hill Air Force Base, the 
superintendent of managed care indicated that there were no 
records regarding the veteran at that facility.  

Pursuant to the Board's November 1996 remand, in a November 
1996 letter, the RO advised the veteran to submit the names 
and addressed of all health care providers who had treated 
him for the left wrist, lumbar spine, knees, or shoulders.  
The RO did not receive a response from the veteran.  

Also pursuant to the Board's remand, in April 1997 the 
veteran underwent a VA orthopedic examination.  Subjective 
complaints with respect to the left wrist, low back, and 
knees were essentially unchanged.  There were no additional 
complaints regarding the shoulders.  Examination of the right 
shoulder revealed abduction to 80 degrees and forward 
elevation to 90 degrees.  There was crepitation with 
rotation.  Examination of the left shoulder revealed 
abduction to 160 degrees and forward elevation to 150 
degrees.  On examination, palmar flexion of the left wrist 
was to 45 degrees and dorsiflexion was to 30 degrees.  Grip 
strength was tested as 60 units on the right and 40 units on 
the left.  Range of motion of the lumbar spine the same as or 
slightly improved from previous examinations.  Other findings 
were also unchanged.  Examination of the right hip was 
negative.  Examination of the knee was unchanged except for 
the presence of 1+ subpatellar crepitation bilaterally.  The 
diagnosis was status post left wrist fracture, bilateral 
subpatellar chondromalacia, recurrent lumbosacral strain, 
right hip pain secondary to lumbar muscle spasm, and right 
and left shoulder rotator cuff tear.     

X-rays of the right shoulder showed mild superior subluxation 
that might indicate a rotator cuff tear, minimal degenerative 
changes, and a large deformity indicative of a previous 
anterior shoulder dislocation.  There was no current 
dislocation.  X-rays of the left shoulder showed minimal 
enthesopathy at the lesser tuberosity without significant 
degenerative disease.  X-rays of the left wrist showed 
nonunion of a scaphoid waste fracture.  X-rays of the lumbar 
spine revealed minimal degenerative changes at L5-S1 and the 
left sacroiliac joint.  There was no evidence of arthritis in 
the pelvis or hips.  X-rays of the knees were normal.    

In a November 1997 rating decision, the RO awarded a 20 
percent disability rating for the right shoulder disability 
and a 10 percent rating for the left shoulder disability, 
effective from November 1992.  All other disability 
evaluations were unchanged.  Service connection for a right 
hip disorder remained denied.  

The veteran underwent another VA orthopedic examination in 
December 1998 as instructed in the Board's September 1998 
remand.  He reported significant limitations with respect to 
activities of daily living and recreational activities.  He 
could not run.  He had difficulty using his arms above the 
shoulder level and specifically used his left arm to lift the 
right arm to that height.  The veteran described 
predominantly right-sided lumbar pain that radiated into the 
right buttock.  He had episodes of such pain that limited his 
activities for several days and then improved for a period of 
weeks.  The examiner indicated that the right hip pain 
reported was located in the right buttock and appeared 
referable to the back pathology.  The pain was aggravated by 
prolonged sitting or lying down.  While sleeping, the veteran 
experienced hip pain and a sensation that a nerve is pinched.  
Physical examination of the right shoulder revealed forward 
flexion to 140 degrees with pain past 90 degrees, and 
abduction to 135 degrees.  There was marked crepitance with 
active and passive motion.  Strength was 4+/5 on external 
rotation, but was otherwise normal.  Examination was also 
significant for positive impingement signs and mild 
tenderness over the anterolateral deltoid, but not at the 
acromioclavicular joint.  Examination of the left shoulder 
revealed forward flexion to 160 degrees with pain past 90 
degrees, and abduction to 150 degrees.  Strength was 5/5.  
There were positive impingement signs.  Examination of the 
left wrist showed 40 degrees of palmar flexion and 20 degrees 
of dorsiflexion.  The veteran had pain with forced motion.  
Grip strength was 5-/5.  There was normal nerve function with 
intact sensation throughout.  Range of motion testing of the 
lumbosacral spine revealed forward flexion to 90 degrees, 
backward extension to 10 degrees with pain, right lateral 
flexion to 40 degrees, left lateral flexion to 25 degrees, 
right rotation to 20 degrees, and left rotation to 10 
degrees.  He had more pain on left flexion and rotation.  
There was no apparent spasm.  Straight leg raising was 
positive for right buttock pain at 70 degrees on the right 
and 80 degrees on the left.  Sensation was intact throughout.  
Strength was 5/5 throughout except for the right hip flexor 
strength of 4+/5 secondary to back and right buttock pain.  
Right hip flexion was to 120 degrees and abduction was to 50 
degrees.  There was no indication of pain.  Knee motion was 
from 5 to 130 degrees bilaterally.  The ligaments were 
normal.  There was no joint line tenderness and no effusion.  
Patellar compression test was mildly positive.  McMurray test 
was negative though it produced some pain in the patellar 
tendon.  In addition, there was some tenderness over the 
inferior pole of the patella and the patellar tendon.  The 
assessment was right rotator cuff tear with limitation of 
motion and strength, left shoulder impingement syndrome, 
chronic low back pain with L5 to S1 degenerative disc 
disease, status post scaphoid fracture of the left wrist with 
residual degenerative arthritis and limited range of motion, 
and bilateral patellar tendonitis.  The examiner commented 
that he felt the low back disorder was the source of the 
veteran's right hip complaints and that there was no 
intrinsic hip pathology.    

In a February 1999 rating decision, the RO awarded a 20 
percent rating for the low back disability and a 10 percent 
rating each for the right and left knee disabilities, each 
effective from November 1992.  The remaining ratings were 
unchanged.  The RO also continued its denial of service 
connection for a right hip disorder.


Analysis

Service Connection for a Right Hip Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates a 
present disorder to the symptoms. Id. at 496-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 
In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this case, the veteran's service connection for a right 
hip disorder is not well grounded because there is no medical 
diagnosis of a right hip disability.  The veteran's claim is 
not well grounded if there is no present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In fact, the 
medical evidence relates that the right hip pain is 
essentially a symptom of the lumbosacral strain.  Moreover, 
since there is no specific right hip disorder diagnosed, 
there can necessarily be no medical evidence linking the 
diagnosis to service.  The veteran is a lay person and is 
therefore not competent to offer a diagnostic impression or 
an opinion as to service-related etiology of the claimed 
disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

Similarly, the veteran's claim for bilateral hearing loss is 
not well grounded.  The first requirement of a well grounded 
claim is a current disability.  Epps, 126 F.3d at 1468.  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Board 
acknowledges that the April 1977 audiometric examination 
yielded results that satisfy VA regulatory criteria for 
hearing loss disability.  However, such hearing loss was not 
reflected in audiometric test results from the September 1992 
separation examinations.  Moreover, the March 1994 VA 
audiology examination failed to reveal current hearing loss 
disability per VA regulations.  A claim is not well grounded 
if there is no present disability.  Brammer, 3 Vet. App. at 
225.  Again, if there is no current disability, there can be 
no competent medical evidence that links the disability to 
service.  Epps, 126 F.3d at 1468.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a right hip disorder or bilateral hearing 
loss.  38 U.S.C.A. § 5107(a).  Thus, the duty to assist is 
not triggered and VA has no obligation to further develop the 
veteran's claim.  See Epps, 126 F.3d at 1469; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a right hip disorder or hearing loss, he must 
submit medical evidence showing a current right hip 
disability and hearing loss disability that is medically 
related to service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. 
App. at 77-80.

Increased Rating Claims

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).    

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Right Shoulder Rotator Cuff Tear

The veteran's right shoulder disability is currently 
evaluated as 20 percent disabling by analogy to Diagnostic 
Code (Code) 5201, limitation of motion of the arm.  38 C.F.R. 
§ 4.71a.  The evidence shows that the veteran is right-hand 
dominant.  A 20 percent rating is assigned for the dominant 
arm when arm motion is limited at the shoulder level.  
Limitation of arm motion midway between the side and shoulder 
level warrants a 30 percent rating.   

The Board notes that there is evidence of degenerative 
arthritis in the right shoulder.  According to Code 5003, 
degenerative arthritis is rated according to limitation of 
motion.  38 C.F.R. § 4.71a.  

Code 5200 is not for application because there is no evidence 
of ankylosis of the scapulohumeral articulation.  Code 5202, 
other impairment of the humerus, is potentially applicable.  
However, the evidence fails to reveal fails to reveal 
frequent episodes of dislocation or malunion with marked 
deformity, as is required for the 30 percent rating.  
Accordingly, the Board finds that the right shoulder 
disability is most appropriately rated under Code 5201.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Considering all the evidence of record, the Board finds that 
the evidence supports entitlement to a 30 percent rating for 
the right shoulder disability.  The April 1997 VA examination 
revealed right arm motion limited to about the shoulder 
level.  Although motion past the shoulder level was 
demonstrated during the December 1998 VA examination, the 
veteran had pain in the shoulder on forward flexion past the 
shoulder level.  The Board finds that evidence satisfies the 
requirements for no more than the 20 percent rating under 
Code 5201.  38 C.F.R. § 4.7.  In addition, there is 
crepitance on motion, measurable weakness on some maneuvers, 
and some tenderness about the shoulder area.  X-rays show 
evidence of minimal degenerative changes, rotator cuff tear, 
and previous dislocation.  The veteran states that he has 
pain and weakness in the right shoulder.  He was unable to 
perform any overhead activities and had to use the left arm 
to assist the right in reaching shoulder level for activities 
such as combing his hair.  Resolving doubt in the veteran's 
favor, the Board finds this evidence to establish additional 
functional loss of the right shoulder and arm to warrant an 
additional 10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206.  Accordingly, the Board finds 
that the evidence supports a 30 percent disability rating for 
right rotator cuff tear.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 
5201; DeLuca, 8 Vet. App. at 206.
  
Left Shoulder Impingement Syndrome

The veteran's left shoulder disability is currently evaluated 
as 10 percent disabling by analogy to Code 5019, bursitis.  
38 U.S.C.A. § 4.71a.  Bursitis is rated according to 
limitation of motion of the affected part, as under Code 
5003.  Under Code 5201, the minimum compensable rating for 
limitation of motion of the non-dominant arm is 20 percent, 
which is assigned when motion is limited to shoulder level or 
to midway between the side and shoulder level.  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a 0 percent 
rating, a 0 percent shall be assigned if the requirements for 
a compensable rating are not met).

As discussed above, Code 5003 provides for a 10 percent 
rating when limitation of motion is noncompensable but is 
otherwise objectively confirmed by findings such as swelling, 
muscle spasm, or painful motion.  However, Note 2 to Code 
5003 indicates that ratings based on X-ray findings are not 
applicable for certain diagnostic codes, including Code 5019.  
In addition, evaluation of a disability based on limitation 
of motion must include considerations of functional loss.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

Again, there is no evidence to support the application of 
Code 5200 or Code 5202.  Similarly, application of Code 5203 
(impairment of the clavicle or scapula) is not indicated by 
the evidence.  Accordingly, the disability is most 
appropriately rated according to Code 5019.  See Butts, 5 
Vet. App. at 539.
 
The evidence generally reveals nearly normal range of motion 
for the left arm, though the December 1998 examination report 
reveals pain past shoulder level on forward flexion.  Thus, 
the Board finds insufficient evidence to award a 20 percent 
rating based on limitation of motion under Code 5201.  With 
respect to factors associated with functional loss, the Board 
observes that physical examination of the left shoulder is 
normal.  X-rays show minimal enthesopathy without significant 
degenerative disease.  The veteran describes a feeling like a 
pinched nerve in the left shoulder with occasional pain and 
numbness.  Without additional objective evidence of 
additional disability, the Board cannot conclude that the 
overall disability picture more nearly approximates the 
criteria required for a rating greater than that already 
assigned.  38 C.F.R. § 4.7.  Therefore, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 10 percent for left shoulder impingement 
syndrome.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.71a, Codes 5019 and 5201.   

Left Wrist Fracture

The left wrist fracture is currently evaluated as 10 percent 
disabling under Code 5215, limitation of motion of the wrist.  
38 C.F.R. § 4.71a.  The Board notes that, the only other 
potentially applicable diagnostic code, Code 5214, is not for 
application in this case because there is no evidence of 
ankylosis of the left wrist.  See Butts, 5 Vet. App. at 539.  
  
Under Code 5215, a 10 percent rating only is assigned when 
dorsiflexion is to less than 15 degrees or when palmar 
flexion is limited in line with the forearm.  See 38 C.F.R. 
§ 4.31.   

In awarding the 10 percent rating, the RO considered Code 
5010, traumatic arthritis, which is rated as degenerative 
arthritis, Code 5003.  Code 5003 provides that a disability 
rating is assigned according to the appropriate diagnostic 
code for limitation of motion of the affected part.  When 
limitation of motion is noncompensable but is otherwise 
objectively confirmed by findings such as swelling, muscle 
spasm, or painful motion, a 10 percent rating is assigned.   

As indicated above, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider 
additional functional loss according to 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca, 8 Vet. App. at 206.  See also 38 C.F.R. § 
4.59.  

Although the medical evidence reveals limitation of wrist 
motion, the criteria for a 10 percent rating under Code 5215 
are not met.  The record is also significant for objective 
evidence of reduced grip strength and some pain on motion, as 
well as radiographic evidence of continued nonunion of the 
fracture.  Subjectively, the veteran reports weakness and 
pain.  Given this evidence, the Board cannot conclude that 
the disability picture more nearly satisfies the criteria for 
a rating in excess of 10 percent.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for a left wrist fracture.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.71a, Code 5215.     

Recurrent Lumbosacral Strain

The veteran's lumbosacral strain is currently evaluated as 20 
percent disabling under Diagnostic Code (Code) 5295.  
38 C.F.R. § 4.71a.  A 20 percent rating is assigned when 
there is lumbosacral strain with muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
the standing position.  A 40 percent rating is assigned when 
the lumbosacral strain is severe, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board finds that a 40 percent rating is not in order in 
this case.  Examination reveals nearly normal range of 
forward flexion.  There is minor limitation of lateral 
flexion and X-rays show only minimal degenerative changes at 
L5-S1.  The Board notes that the December 1998 VA examination 
report notes some pain on left lateral flexion and rotation.  
Although the veteran complains of spasm, none has been 
observed on examination.  Considering the evidence, the Board 
does not conclude that the disability picture more nearly 
approximates the criteria for a 40 percent rating as set 
forth above.  38 C.F.R. § 4.7.  Therefore, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 20 percent for recurrent 
lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a, Code 5295.    
 
Right and Left Chondromalacia Patella

The veteran's right and left knee disabilities are each rated 
as 10 percent disabling by analogy to Code 5010, arthritis 
due to trauma.  38 C.F.R. § 4.71a.  Traumatic arthritis is 
rated as degenerative arthritis, which is rated according to 
limitation of motion of the affected part. 

The other diagnostic codes for knee disabilities that provide 
for ratings greater than 10 percent are factually 
inapplicable in this case.  See 38 C.F.R. § 4.71a, Code 5256 
(ankylosis of the knee), Code 5257 (other impairment of the 
knee), Code 5258 (dislocated semilunar cartilage), or Code 
5262 (impairment of the tibia and fibula).  Accordingly, the 
Board will rate the disabilities as done by the RO.  See 
Butts, 5 Vet. App. at 539.
 
Under Code 5260, a 10 percent rating is assigned when leg 
flexion is limited to 45 degrees.  A 20 percent rating is in 
order when flexion is limited to 30 degrees.  Under Code 
5261, a 10 percent rating is warranted when leg extension is 
limited to 10 degrees.  A 20 percent rating is awarded when 
extension is limited to 15 degrees.  

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups. 

Evaluation of a disability based on limitation of motion must 
include consideration of additional functional loss pursuant 
to 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. at 206.  See also 38 C.F.R. § 4.59.  A precedent opinion 
from VA's Office of General Counsel held that the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under Code 5003 or Code 5010.  Rating personnel 
must consider functional loss and clearly explain the impact 
of pain on the disability.  VAOPGCPREC 9-98.   

In this case, a review of the evidence reveals no evidence of 
compensable limitation of leg motion.  Moreover, there is no 
evidence of swelling or painful motion and X-rays of the 
knees are normal.  Examination is only significant for 
subpatellar crepitance, which has varied in degree.  
Subjectively, the veteran relates having knee swelling and 
pain with prolonged standing or running.  Considering all the 
evidence of record, the Board concludes that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent each for right and left 
chondromalacia patella.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 
5010.


ORDER

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.   

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent disability 
rating a right shoulder rotator cuff tear is granted.   

Entitlement to disability rating greater than 10 percent for 
left shoulder impingement syndrome is denied.   

Entitlement to a disability rating greater than 10 percent 
for a left wrist fracture is denied.  

Entitlement to a disability rating greater than 20 percent 
for recurrent lumbosacral strain is denied.  

Entitlement to a disability rating greater than 10 percent 
for right chondromalacia patella is denied.

Entitlement to a disability rating greater than 10 percent 
for left chondromalacia patella is denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


